Young, J.
Claimant’s farm land lies on both sides of the St."Regis River in St. Lawrence County and on each side is adjacent to a highway which bridges the river. When the State undertook to improve the highway there was no usable bridge over the river from June 9,1949, to December 1,1949, and thus, during this time, claimant was prevented from passing directly from one part of his farm land to the other.
Claim is now made for damages resulting from an alleged temporary appropriation of the “ claimant’s right to uninterrupted access to and from said highway ” and for deprivation of “ its just and free use and enjoyment for travel and the usual purposes of a public highway ”.
No land of the claimant was appropriated and each part of the claimant’s land has the same access to the highway on which it abuts as always existed. Any inconvenience to the claimant is damnum absque injuria. (Van Aken v. State of New York, 261 N. Y. 360; Miller v. State of New York, 229 App. Div. 423.)
The court’s holding renders unnecessary any consideration of the sufficiency of a release executed by the claimant and his wife to the State.
The State’s motion to dismiss the claim as not stating facts sufficient to constitute a cause of action is hereby granted.
Submit order accordingly.